Case 1:20-cv-22534-UU Document 22 Entered on FLSD Docket 09/30/2020 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 20-22534-CIV-UNGARO/O’SULLIVAN

 JORGE LUIS DEL TORO,

        Plaintiff,
 v.

 PERFORMANCE SPORT CARS, INC. and
 USMAN RIAZ,

        Defendants.
                                           /

             ORDER APPROVING SETTLEMENT AGREEMENT AND
        RECOMMENDING THAT THE CASE BE DISMISSED WITH PREJUDICE

        THIS MATTER came before the Court following a settlement conference before

 the undersigned and the Court having conducted a hearing concerning the settlement.

        THE COURT has heard from counsel and considered the terms of the settlement

 agreement, the pertinent portions of the record, and is otherwise fully advised in the

 premises.

        This case involves a claim for unpaid minimum wage under the Fair Labor

 Standards Act, 29 U.S.C. §201, et seq. ("FLSA"). In reviewing a settlement of an FLSA

 private claim, a court must "scrutiniz[e] the settlement for fairness," and determine that

 the settlement is a "fair and reasonable resolution of a bona fide dispute over FLSA

 provisions." Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53 (11th Cir.

 1982). A settlement entered into in an adversarial context where both sides are

 represented by counsel throughout litigation "is more likely to reflect a reasonable

 compromise of disputed issues." Id. The district court may approve the settlement in

 order to promote the policy of encouraging settlement of litigation. Id. at 1354.
Case 1:20-cv-22534-UU Document 22 Entered on FLSD Docket 09/30/2020 Page 2 of 2



        In this case, there is a bona fide factual dispute over the number of hours, if any,

 for which the plaintiff was not properly compensated. The terms of the settlement were

 announced on the record in open Court. The Court has reviewed the terms of the

 settlement agreement including the amount to be received by the plaintiff and the

 attorney’s fees and costs to be received by counsel and finds that the compromise

 reached by the parties is a fair and reasonable resolution of the parties' bona fide

 disputes. Accordingly, it is

        ORDERED AND ADJUDGED that the parties' settlement agreement (including

 attorney’s fees and costs) is hereby APPROVED. It is further

        RECOMMENDED that this case be dismissed with prejudice and that the Court

 retain jurisdiction until December 14, 2020 to enforce the terms of the settlement.1

        DONE AND ORDERED in Chambers at Miami, Florida, this 30th day of

 September, 2020.



                                    JOHN J. O'SULLIVAN
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




        1
          At the fairness hearing, the parties consented to magistrate judge jurisdiction for
 any further proceedings including any enforcement motions.

                                             2
